DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 06/04/2021 has been entered.  Claims 1-6 and 8-18 remain pending.  Claims 5 and 11-16 were previously withdrawn.  Claim 19 has been added.

Election/Restrictions
	Since no prior art was found to reject claims 8-9 and 17-18 based on the species a-1) hydrophobic compound of formula (Ia).  The species have been expanded to Species a-2) hydrophobic compound of formula (Ib).  Therefore, claim 5 is no longer withdrawn.

Specification
The disclosure is objected to because of the following informalities: the word “pentaerythritol” is misspelled seven times on P10/L10-22.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Altmann (CA 2338024 A1).
	Regarding claims 1-3, 6, and 10, Altmann discloses fabric care compositions (coated article) (P1/L22-24).  The composition comprises a silicone grafted adhesive copolymer (silicone which is a surface effect agent).  The silicone is a wrinkle reducing active (P3/L13-P5/L19).  The silicone grafted adhesive copolymers contain a hydrophobic backbone (P7/L32-P8/L5).  The adhesive polymer is present in the composition in an amount of from 0.05 to about 5.0 wt% of the composition (P32/L5-13).  The liquid carrier comprises water and may optionally contain a low molecular weight organic solvent.  The amount of the liquid carrier is greater than 80%.  When a concentrated composition is used, the level of liquid carrier is typically from 50 wt% to 95 wt% of the composition (P42/L6-20). (Based on calculations, the amount of the silicone is as low as 0.1% which significantly overlaps the claimed range).  Since the adhesive includes hydrophobic backbone, the coating would be in the form of aqueous dispersion, organic dispersion, or cosolvent dispersion.  Sorbitan di-esters of lauric (-C(O)R1 of the instant claims is a linear alkyl group having 11 carbon atoms) , myristic (-C(O)R1 is a linear alkyl group having 13 carbon atoms) , palmitic (-C(O)R1 is a linear alkyl group having 15 carbon atoms),  stearic (-C(O)R1 wherein R1 is a linear alkyl group having 17 carbon atoms) and behenic ( -C(O)R1 acids wherein R1 is a linear alkyl group having 21 carbon atoms) are particularly useful as softening agents (P54/L9-17).  No fluorinated compounds are required.  The sorbitan esters are considered lubricating agents and are present in a sufficient amount to result in an amount of from 0.005 to 5 wt% of active per weight of dry fabrics which overlaps the claimed range when the sorbitan diesters are not used a mixture (P56/L33-35, P57/L20-23).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 
	Regarding claim 19, since a hydrophobic non-fluorinated urethane is optional, the claimed limitations are met.

Claims 1-2, 5, 8-10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stockl (US 2011/0218285 A1) as evidenced by Ardent (KR 20140126374 A).
	Regarding claims 1-2, 5, and 8-9, Stockl discloses a coating composition comprising an aqueous coating and an additive, where the coating composition comprises in the range of from about 70 to about 97 wt% of a film-forming latex polymer and in the range of from 3 to about 30 wt% of the additive based on the total weight of solids in the latex polymer and additive [0057].  The latex polymer can be any polymer formed from at least one ethylenically unsaturated monomer [0057].  As shown in Table 5, Example 1, the latex is RHOPLEX SG-30.  Per the teachings of Ardent, RHOPLEX SG-30 is a semi-gloss acrylic (surface effect) (Examples 5 and 6: Experimental Method: Tested Coating).  The additive includes plasticizers, such as trioctyl citrate or trihexyl citrate (it appears thrihexyl is a typo) [0031].  The additive comprises about 30 to about 70 wt% based on the total weight of the solids in the additive [0035].  Based on calculations, the maximum amount of the plasticizers trioctyl citrate or trihexyl citrate in the coating composition is about 20 wt% which overlaps the claimed range and similar properties would be expected.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 	 
	Regarding claim 10, Stockl discloses the substrate includes metals such as aluminum and steel [0069].
	Regarding claim 19, since a hydrophobic non-fluorinated urethane is optional, the claimed limitations are met.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stockl (US 2011/0218285 A1) as evidenced by Ardent (KR 20140126374 A).
	Regarding claims 17-18, Stockl discloses a coating composition comprising an aqueous coating and an additive, where the coating composition comprises in the range of from about 70 to about 97 wt% of a film-forming latex polymer and in the range of from 3 to about 30 wt% of the additive based on the total weight of solids in the latex polymer and additive [0057].  The latex polymer can be any polymer formed from at least one ethylenically unsaturated monomer [0057].  As shown in Table 5, Example 1, the latex is RHOPLEX SG-30.  Per the teachings of Ardent, RHOPLEX SG-30 is a semi-gloss acrylic (surface effect) (Experimental Method: Tested Coating).      The additive includes plasticizers, such as trioctyl citrate or trihexyl citrate (it appears thrihexyl is a typo) [0031].  The additive comprises about 30 to about 70 wt% based on the total weight of the solids in the additive [0035].  Based on calculations, the maximum amount of the plasticizers trioctyl citrate or trihexyl citrate in the coating composition is about 20 wt% which overlaps the claimed range and similar properties would be expected.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 



	
	  
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6, 8-10, and 17-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The previous rejections of claims 1-3, 6, and 8-10 under 35 USC 103 as being unpatentable over Nishimura (JP 01132885 A) and claims 17-18 under 35 USC 103 as being unpatentable over Nishimura (JP 01132885 A) are withdrawn in light of Applicant’s amendment.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Day (US 4,946,375) teaches a polyamide yarn with a low temperature finish.
Motegi (US 4,170,585) teaches an adhesive composition.
Patella (US 3,749,690) discloses an aqueous tetrapolymer emulsion derived from an alkyl acrylate which used as a latex paint.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.